DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
This office action is responsive to a preliminary amendment filed 11/20/2020. As directed by the amendment, claims 1-36 were cancelled and new claims 37-56 were added. Thus, claims 37-56 are presently pending in this application. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “tension member” (claim 37, lines 4-5) is missing from the specification. 

Claim Objections
Claims 37, 40, and 54 are objected to because of the following informalities:  
In Claim 37, line 2, the term “the trachea” is suggested to be changed to --a trachea-- in order to clarify the claim. 
In Claim 40, line 2, the term “the central portion” is suggested to be changed to --a central portion-- in order to provide proper antecedent basis. 
In Claim 54, line 3, the term “plunger though” is suggested to be changed to --plunger through-- in order to fix typographical error. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitation “a tension member” (claim 37, lines 4-5, the term “member” is a generic placeholder, given the context of the term, the term “tension” is the function). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 37, the limitation “the first configuration can form” (line 2) is unclear as to how to determine the metes and bounds of the limitation “can”, specifically, it is unclear if the seal member can or cannot form a seal in a first configuration, since the term “can” can be used to indicate possibility. 
 Further, regarding claim 37, the limitation “in a second configuration can be removed” (lines 3-4) is unclear as to how to determine the metes and bounds of the limitation “can”, specifically, it is unclear if the seal member can or cannot be removed in a second configuration, since the term “can” can be used to indicate possibility. 
Regarding claim 48, the limitation “the attachment means” (line 1) lacks proper antecedent basis.
Regarding claim 48, the limitation “the attachment means comprises attachment means” (lines 1-2) is unclear as to how to determine the metes and bounds of the limitation, is the applicant claiming a plurality of attachment means comprising a plurality of attachment means, if so, there would be an indefinite amount of attachment means. Furthermore, the applicant is using the same terms to describe two different sets of structures. 
Regarding claim 49, the limitation “the attachment means” (line 1) lacks proper antecedent basis. 
Regarding claim 52, the limitation “its length” (line 2) is unclear as to what structure is being referred to by the term “its”. 
Regarding claim 54, the limitations “the distal end” and “the barrel” (line 2) lacks proper antecedent basis. 
Regarding claim 54, the limitation “inserting it” (line 2) is unclear as to what structure is being referred to by the term “it”. 
Regarding claim 56, the limitation “the tension member attached to the seal member passes through the tracheostoma” (lines 1-2) is unclear and confusing as to what the applicant is trying to claim, specifically, what does “attached to the seal member passes through” mean. 
Any remaining claims are rejected for their dependency on a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 37-41, 47-53, and 55-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abolfathi (2006/0260617).
Regarding claim 37, Abolfathi discloses a device (10/110/350, fig. 4B) for sealing a tracheostoma in a patient (see fig. 4B, abstract, and paragraph 0011), comprising a seal member (22/122/352, fig. 4C, paragraph 0050) for insertion through the tracheostoma to the trachea (see fig. 4C), which in a first configuration can form a seal by being pulled against the tracheostoma (see fig. 4D relative to fig. 4C, paragraphs 0016, 0050, 0055, and 0064), and which in a second configuration can be removed from the trachea through the tracheostoma (see paragraph 0064, the knob 356 can be rotated to expand and contract the anchor basket 352, in order to be removed), and wherein the device comprises a tension member attached to the seal member (see tension member 26/124 or 360, as shown 26 is a spring, which provides tension when being compressed, see paragraphs 0014, 0016, and 0050, alternatively, the portion of 352 that is being push and pull by 354 can be considered as the tension member).
Regarding claim 38, Abolfathi discloses that the seal member comprises a disc (see disc of 22, 122, or 352, when expanded 22, 122, or 352 take the shape of a disc, see figs. 2, 6B, 21B, paragraphs 0053, 0055, and 0064). 
Regarding claim 39, Abolfathi discloses that the tension member is a thin strip of material (see spring 26 or spring 124 or 360, which is the tension member, and as shown, the spring is a thin strip of material). 
Regarding claim 40, Abolfathi discloses that the tension member is attached to the central of the disc (see fig. 2, 4C, or 5-6B, 21B, as shown the tension member 26, 124 or 360 are attached to a central portion of the disc 22, 122, or 352). 
Regarding claim 41, Abolfathi discloses that the disc is substantially circular (see 22, 122, or 352, see paragraph 0050 for 22, Abolfathi discloses that 22 is a malecot that radially expand, see figs. 6B for 122, as shown 122 is substantially circular, and paragraph 0064 for 352, 352 is disclosed as cylindrical).  
Regarding claim 47, Abolfathi discloses an external cover (20, 18, 40, 58, see figs. 2-3), wherein the external cover comprises attachment means for the device (wherein the attachment means is 20, see figs. 2-3, as shown, the attachment means is connecting 48 to 26, see paragraphs 0049-0051). 
Regarding claim 48, Abolfathi discloses that the attachment means comprises attachment means for the tension member (see figs. 2-3, as shown, 20 is attaching 58 to 26 (tension member)). 
Regarding claim 49, Abolfathi discloses that the attachment means comprises a spring (the interpretation of the art is being redefined, wherein the tension member is 40, 46, 52, 54, 50, because 46 is expandable (see paragraph 0051) it forms the tension member, because the expandable cuff 46 can increase tension between itself and the orifice of the patient, the external cover is interpreted as 20, 18, 40, 26, 58 and the attachment means is considered as 20 and 26, and the attachment means comprises a spring 26, see paragraphs 0050-0051).

    PNG
    media_image1.png
    379
    537
    media_image1.png
    Greyscale

Regarding claim 50, Abolfathi discloses a sheath (see figs. 21A-22, sheath comprises the outer barrel is 356 and 358, paragraphs 0064-0066 and inner plunger (354 and tubular portion of 352 that is in direct contact with 354)) for inserting the seal member through a patient’s tracheostoma (see figs. 1-22, since the sheath, 356, and 358 can be held to push the seal member (356) through a patient tracheostoma, it is for inserting the seal member through a patient’s tracheostoma, see the annotated-Abolfathi fig. 21B above). 
Regarding claim 51, Abolfathi discloses that the sheath comprises an outer barrel and in inners sliding plunger (see figs. 21A-22, sheath comprises the outer barrel is 356 and 358, paragraphs 0064-0066 and inner plunger is 354 and tubular portion of 352 that is in direct contact with 354), see the annotated-Abolfathi fig. 21B above). 
Regarding claim 52, Abolfathi discloses that the plunger has a channel running along its length and is slidably positioned within the outer barrel (see the annotated-Abolfathi fig. 21B above, as shown, the inner plunger has a channel, and the plunger is slidably positioned within the outer barrel, see paragraph 0064). 
Regarding claim 53, Abolfathi discloses a method of sealing a tracheostoma in a patient, comprising the step of, inserting the sealing member through the tracheostoma into the patient's trachea, and pulling the sealing member to form a seal against the tracheostoma (see fig. 4D relative to fig. 4C, paragraphs 0016, 0050, and 0055). 

    PNG
    media_image2.png
    689
    597
    media_image2.png
    Greyscale

Regarding claim 55, Abolfathi discloses that the sealing member (see the annotated-Abolfathi redefined fig. 21B above) is pulled to form the seal against the tracheostoma by pulling the tension member (the tension is redefined to be the portion shown in the annotated-Abolfathi redefined fig. 21B above, since the pulling of the tension member is responsible for tensioning the spring 360, see figs. 21A-21B, and as shown in figs. 21A-21B, the sealing member is pulled by 354 to form the seal against the tracheostoma by pulling the tension member, see paragraphs 0064). 
Regarding claim 56, Abolfathi discloses that the tension member (see the annotated-Abolfathi redefined fig. 21B above) is attached to the seal member (as shown, the seal member is attached to the tension member) passes through the tracheostoma (see fig. 21B and fig. 4D for reference, as shown, the tension member and seal member passes through the tracheostoma) and is attached to an external cover see the annotated-Abolfathi redefined fig. 21B above, the tension member is attached to an external cover 356/358, 358 is a base, see base 18 in fig. 4C and paragraph 0050 for reference). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Abolfathi (2006/0260617).
Regarding claim 42, Abolfathi discloses that the disc comprises a width dimension (as shown in figs. 1-21B, the diameter of the disc 22, 122, or 352 is considered as the width), but fails to discloses that the disc is about 20 mm to about 40 mm wide.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the disc of Abolfathi to be about 20-40 mm wide, for the purpose of providing a workable width dimension that would be able to seal the patient’s stoma, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II). 
Regarding claim 43, Abolfathi discloses that the disc comprises a thickness dimension as shown in figs. 1-21B, wherein the thickness of the disc 22, 122, or 352 along the length of the entire device is considered as the thickness), but fails to discloses that the disc is about 0.5 mm to about 3 mm thick. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the disc of Abolfathi to have a thickness of 3 mm thick, for the purpose of providing a workable thickness dimension that would be able to seal the patient’s stoma, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II). 
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Abolfathi (2006/0260617) in view of Vazales (2011/0023888).
Regarding claim 44, Abolfathi discloses that the disc comprises a polymer (see paragraph 0064), but fails to disclose that the disc is comprises polypropylene. 
However, Vazales teaches an expandable member (212, figs. 16A-16B) comprises polypropylene (paragraph 0231).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disc of Abolfathi to comprise polypropylene as taught by Vazales for the purpose of providing a material for an expandable material that is readily available and resist corrosion. 
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Abolfathi (2006/0260617) in view of Yamamoto (5,643,174).
Regarding claim 45, Abolfathi discloses that the tension  (see paragraph 0064), but fails to disclose that the disc is comprises polyamide. 
However, Yamamoto teaches an expandable member (2, fig. 2B) comprises polyamide (col 4, lines 52-63).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tension member of Abolfathi to comprise polyamide as taught by Yamamoto for the purpose of providing a material for a tension material that can be used internally.
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Abolfathi (2006/0260617) in view of Rathjen (3,499,450).
Regarding claim 46, Abolfathi fails to disclose that the device comprises a radiopaque material. 
However, Rathjen teaches a device (device shown in figs. 1 and 2) that is inserted into a stoma comprising a radiopaque (Col 2, lines 55-64). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abolfathi to comprise a radiopaque material in order to allow the position of the device in the neck of the patient to be checked by X-ray, and to further provide safety to the patient by enabling the device to be left within the trachea without fear of X-ray scattering or radiation burns when radiation therapy is needed (Rathjen, Col 2, lines 55-64). 
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Abolfathi (2006/0260617) in view of Schnell (2008/0275402).
Regarding claim 54, Abolfathi discloses folding the seal member (seal member 352, see figs. 21-21B, there is a step of folding 352, see paragraph 0064) and inserting it into the distal end of the barrel of a sheath (see figs. 21A-22, sheath comprises the barrel is 356, paragraphs 0064-0066 and inner plunger (354), the distal end of the barrel is end of 356 that is in direct contract with 358, see fig. 21B, as shown, a portion of 352 is insider 356, to do so, when manufacturing the device there would be a step of inserting 352 inside the barrel (356)), inserting the sheath into the patient’s tracheostoma (plunger portion of 352 is part of the sheath, see the annotated-Abolfathi fig. 21B above, and when the device is inserted into the patient’s tracheostoma as shown in fig. 4C, the sheath would be inserted into the patient’s tracheostoma, see paragraph 0053), but fails to disclose the step of pushing a plunger through the barrel to push the seal member out of the distal end of the barrel and withdrawing the sheath form the patient’s tracheostoma. 
Schnell teaches a device (device shown in figs. 2a-2c) for sealing a tracheostoma in a patient (see abstract and paragraph 0009), comprising a seal member (3 and expandable tubular body comprising surface 4, see fig. 2b, see paragraph 0072) for insertion through the tracheostoma to the trachea, which in a first configuration can form a seal by being pulled against the tracheostoma (see fig. 2C, and paragraph 0076, as the insert dilated, the conformable surface is pulled into contact with the stoma), and which in a second configuration can be removed from the trachea through the tracheostoma (see paragraph 0075), and wherein the device comprises a tension member (9 and attached tube, fig. 2, paragraph 0075, Schnell discloses a valve for allowing the gases to be introduced or remove, thereby, 9 and the attached tubing are responsible for setting the tension of expandable tubular body comprising surface 4) attached to the seal member, Schnell further discloses the step of collapsing the seal member to remove the device by collapsing the seal member (see paragraph 0075, Schnell discloses that fluid can be introduced to dilate, and remove the gas when the device 1 needs to be removed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Abolfathi to have the step of removing the device by collapsing the seal member as taught by Schnell for the purpose of allowing the care taker to replace the device or clean device and to clean the stoma. 
After the modification, to remove the device of Abolfathi, one would need to bring the device from what is shown in fig. 21B into fig. 21A of Abolfathi, which would involve pushing the plunger (354 of Abolfathi) through the barrel (256 of Abolfathi) to push the seal member (352 of Abolfathi) out of the distal end of the barrel, and withdraw the entire device including the sheath from the patient’s tracheostoma. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 37-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-17 of US Patent No. 10,709,853. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claims 37-39 are a broader version of the patented claims 2-17 (i.e., the instant claims 37-39 do not include the predetermined line of weakness as in the patented claim 2-17). In the instant claims 37-39, the device is included in the patented claims 2-17. Any infringement over the patented claim would also infringe over the instant claims. Therefore, the instant claims 37-39 do not differ in scope from the patented claim 2-17. 
Claim 40 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 4 and 13 of US Patent No. 10,709,853. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 40 is a broader version of the patented claims 4 and 13 (i.e., the instant claims 40 does not include the predetermined line of weakness as in the patented claims 4 and 13). In the instant claim 40, the device is included in the patented claims 4 and 13. Any infringement over the patented claim would also infringe over the instant claims. Therefore, the instant claim 40 does not differ in scope from the patented claims 4 and 13. 
Claim 41 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 15 of US Patent No. 10,709,853. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 41 is a broader version of the patented claim 15 (i.e., the instant claims 41 does not include the predetermined line of weakness as in the patented claim 15). In the instant claim 41, the device is included in the patented claim 15. Any infringement over the patented claim would also infringe over the instant claims. Therefore, the instant claim 41 does not differ in scope from the patented claim 15. 
Claim 42 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 16 of US Patent No. 10,709,853. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 42 is a broader version of the patented claim 16 (i.e., the instant claims 42 does not include the predetermined line of weakness as in the patented claim 16). In the instant claim 42, the device is included in the patented claim 16. Any infringement over the patented claim would also infringe over the instant claims. Therefore, the instant claim 42 does not differ in scope from the patented claim 16. 
Claim 43 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 16 of US Patent No. 10,709,853. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 43 is a broader version of the patented claim 16 (i.e., the instant claims 43 does not include the predetermined line of weakness as in the patented claim 16). In the instant claim 43, the device is included in the patented claim 16. Any infringement over the patented claim would also infringe over the instant claims. Therefore, the instant claim 43 does not differ in scope from the patented claim 16. 
Claim 44 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of US Patent No. 10,709,853. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 44 is a broader version of the patented claim 17 (i.e., the instant claims 44 does not include the predetermined line of weakness as in the patented claim 17). In the instant claim 44, the device is included in the patented claim 17. Any infringement over the patented claim would also infringe over the instant claims. Therefore, the instant claim 44 does not differ in scope from the patented claim 17. 
Claim 45 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of US Patent No. 10,709,853. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 45 is a broader version of the patented claim 6 (i.e., the instant claims 45 does not include the predetermined line of weakness as in the patented claim 6). In the instant claim 45, the device is included in the patented claim 6. Any infringement over the patented claim would also infringe over the instant claims. Therefore, the instant claim 45 does not differ in scope from the patented claim 6. 
Claim 46 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 19 of US Patent No. 10,709,853. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 46 is a broader version of the patented claim 19 (i.e., the instant claims 46 does not include the predetermined line of weakness as in the patented claim 19). In the instant claim 46, the device is included in the patented claim 19. Any infringement over the patented claim would also infringe over the instant claims. Therefore, the instant claim 46 does not differ in scope from the patented claim 19. 
Claim 47 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of US Patent No. 10,709,853. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 47 is a broader version of the patented claim 7 (i.e., the instant claims 47 does not include the predetermined line of weakness as in the patented claim 7). In the instant claim 47, the device is included in the patented claim 7. Any infringement over the patented claim would also infringe over the instant claims. Therefore, the instant claim 47 does not differ in scope from the patented claim 7. 
Claim 48 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of US Patent No. 10,709,853. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 48 is a broader version of the patented claim 8 (i.e., the instant claims 48 does not include the predetermined line of weakness as in the patented claim 8). In the instant claim 48, the device is included in the patented claim 8. Any infringement over the patented claim would also infringe over the instant claims. Therefore, the instant claim 48 does not differ in scope from the patented claim 8. 
Claim 49 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 of US Patent No. 10,709,853. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 49 is a broader version of the patented claim 9 (i.e., the instant claims 49 does not include the predetermined line of weakness as in the patented claim 9). In the instant claim 49, the device is included in the patented claim 9. Any infringement over the patented claim would also infringe over the instant claims. Therefore, the instant claim 49 does not differ in scope from the patented claim 9. 
Claim 50 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of US Patent No. 10,709,853. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 50 is a broader version of the patented claim 10 (i.e., the instant claims 50 does not include the predetermined line of weakness as in the patented claim 10). In the instant claim 50, the device is included in the patented claim 10. Any infringement over the patented claim would also infringe over the instant claims. Therefore, the instant claim 50 does not differ in scope from the patented claim 10. 
Claim 53 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 20 of US Patent No. 10,709,853. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claim 53 is a broader version of the patented claim 20 (i.e., the instant claims 53 does not include the predetermined line of weakness as in the patented claim 20). In the instant claim 53, the method is included in the patented claim 20. Any infringement over the patented claim would also infringe over the instant claims. Therefore, the instant claim 53 does not differ in scope from the patented claim 20. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Panje (GB 2077109) is cited to show a tracheal device comprising a pair of tensions members for pulling the device out of the stoma. 
West (2006/0260616) is cited to show a tracheostomy device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785